DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 13 ,16-20, 22-25, 27, 32-33 and 35 are still pending, with claims 1-5, 7, 13 ,16-20, 22-25, 27 and 32-33 being currently amended, and claim 35 being newly added. Claims 6, 8-12, 14-15, 21, 26, 28-31 and 34 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: energy storage means in claims 1, 3, 7, 18, 23 and 28.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 16-17, 19-20, 22-25, 27, 32-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoizumi et al. Japanese Publication JP2009105605A. (It is noted that the Hoizumi citations are taken from the machine translation, until a translation is obtained.)
Regarding claims 1 and 23, Hoizumi discloses an apparatus for controlling transfer of data to and from a vehicle [abstract, an “in-vehicle information communication terminal that allows data acquisition…while preventing a shortage of a remaining capacity of an in-vehicle battery], the apparatus comprising a control means configured to:
determine a state of charge of an energy storage means of the vehicle that is required at the end of a period in which charging of the energy storage means by an external charging means is performable [par. 5, the amount of energy (state of charge of the battery) that is required to perform the necessary communication is calculated; par. 13, the battery is charged at least when the vehicle is being operated, via the alternator]; 
predict a state of charge of the energy storage means at the end of the period if a transfer of data were to be performed [pars. 5 & 27, a comparison is performed between 
enable the transfer of data to be performed during the period based on the predicted state of charge of the energy storage means at the end of the period being greater than or equal to the state of charge required at the end of the period [pars. 27-28].  
Regarding claim 23, the method steps disclosed therein would have been are deemed as being inherent in the assembly and operation of the prior art reference applied above, since the prior art of record herein is construed as teaching or suggesting all of the elements recited in the method claim, as pointed out in the above rejection of claim 1. The claim is accordingly rejected.
Regarding claim 2, Hoizumi discloses wherein the control means is further configured to determine an estimate of charge required to perform a transfer of data and predict the state of charge based on the estimate of charge required to perform a transfer of data [pars. 5, 26-27 & 28; the amount of power required for a transmission is calculated based on the amount of time required to transmit, the electric field strength and the communication speed, the state of charge is predicted based on the comparison between the required amount and the present amount of remaining battery capacity].
Regarding claim 3, Hoizumi discloses wherein the control means is further configured to enable a transfer of a portion of data awaiting transfer based on a predicted state of charge of the energy storage means at the end of the period, if a 
Regarding claim 4, Hoizumi discloses wherein the control means is further configured to: 
control transfer of data that comprises a plurality of sets of data, an estimated charge being associated with each said set for transferring the data of that set; and cause the required transfer of data to be performed by causing one or more of the sets to be transferred based on the estimated charge required to transfer the data of the one or more sets [pars. 5-6 & 26-28; the information is subdivided into portions so that the amount to be transmitted can be decreased or increased, the energy required for portions depends on the time required to send the portions, which is determined, along with the E field strength and communication speed].
Regarding claim 16, Hoizumi discloses wherein the control means is further configured to determine the estimated charge required to perform the transfer of data based on either or both the quantity of data to be transferred and a rate of data transfer [pars. 5, 26-27 & 28; the amount of power required for a transmission is calculated based on the amount of time required to transmit, the electric field strength and the communication speed, the state of charge is predicted based on the comparison between the required amount and the present amount of remaining battery capacity].
Regarding claim 17, Hoizumi discloses wherein the control means is further configured to determine the estimated charge required to perform the transfer of data based on a known power consumption of one or more electronic units required to be active during the transfer [pars. 5, 26-27 & 28, the power required is calculated based on the time to transmit, so a base level of consumption per unit time of the transfer means is known].
Regarding claim 19, Hoizumi discloses wherein the control means comprises at least one electronic processor and at least one electronic memory device coupled to the electronic processor and having instructions stored therein [pars. 15-17; central control unit 209 and storage unit 212].
Regarding claim 20, Hoizumi discloses a system comprising the apparatus of claim 1 and a communication means for transmitting and receiving a signal comprising the data [see rejection of claim 1 and pars. 5-17].
Regarding claim 22, Hoizumi discloses a vehicle comprising the apparatus of claim 1 [par. 1; see rejection of claim 1].
Regarding claim 24, Hoizumi discloses comprising determining an estimate of charge required to perform the transfer of data; and predicting the state of charge at the end of the period in dependence on the estimate of charge required to perform the transfer of data [pars. 5, 26-27 & 28; the amount of power required for a transmission is calculated based on the amount of time required to transmit, the electric field strength and the communication speed, the state of charge is predicted based on the comparison between the required amount and the present amount of remaining battery capacity].  
Regarding claim 25, Hoizumi discloses wherein data required to be transferred comprises a plurality of sets of data, an estimated charge being associated with each said set for transferring the data of that set, and said enabling the required transfer of data to be performed comprises causing one or more of the sets to be transferred based on the estimated charge required to transfer the data of the one or more sets [pars. 5-6 & 26-28; the information is subdivided into portions so that the amount to be transmitted can be decreased or increased, the energy required for portions depends on the time required to send the portions, which is determined, along with the E field strength and communication speed].
Regarding claim 32, Hoizumi discloses a computer program which when executed on a processor causes the processor to perform the method of claim 23 [pars. 15-17; central control unit 209 and storage unit 212].
Regarding claim 33, Hoizumi discloses a non-transitory computer-readable storage medium having instructions stored therein which when executed on a processor cause the processor to perform the method of claim 23  [pars. 15-17; central control unit 209 and storage unit 212].
Regarding claim 35, Hoizumi discloses a vehicle comprising the system of claim 20 [par. 1; see rejection of claim 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoizumi et al. Japanese Publication JP2009105605A in view of Jeyapaul US PGPUB 2017/0090535. (It is noted that the Hoizumi citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 5, Hoizumi discloses wherein the control means is further configured to: 
control transfer of data comprising a plurality of sets of data, an estimated charge for transferring the data of a set being associated with each said set [pars. 5-6 & 26-28; the information is subdivided into portions so that the amount to be transmitted can be decreased or increased, the energy required for portions depends on the time required to send the portions, which is determined, along with the E field strength and communication speed], and 
cause the required transfer of data to be performed by causing one or more of the sets to be transferred based on the estimated charge required to transfer the data of the one or more sets [pars. 5-6 & 26-28]. and the priority rating of the one or more sets.   
Hoizumi does not explicitly disclose using a priority rating associated with each said set and using the priority rating as a basis to decide which sets of data to transfer.
However, Jeyapaul discloses a battery management system which uses a priority rating associated with each said set and using the priority rating as a basis to decide which sets of data to transfer [pars. 2, 36-37, 49; when downloading a plurality of 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hoizumi to further include using a priority rating associated with each said set and using the priority rating as a basis to decide which sets of data to transfer for the purpose of choosing a data transfer as a priority which the battery will be able to power sufficiently, as taught by Jeyapaul (par. 49).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoizumi et al. Japanese Publication JP2009105605A in view of Wijnands US PGPUB 2007/0025367. It is noted that the Hoizumi citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 13, Hoizumi discloses wherein the control means is further configured to: determine a delay period based on the required state of charge; and postpone, by the delay period, the start of the required data transfer.  
However, Wijnands discloses a battery management system wherein the control means is further configured to: determine a delay period based on the required state of charge; and postpone, by the delay period, the start of the required data transfer [abs.; pars. 32 & 50-51; a data transfer through a network can be delayed if a battery SOC is below a certain level, the delay can occur until the SOC meets the criteria, which is checked “at regular intervals”, thus the delay is at least for the determined delay period of one “regular interval”].
further configured to: determine a delay period based on the required state of charge; and postpone, by the delay period, the start of the required data transfer for the purpose of ensuring that a battery retains sufficient charge even after a data transfer, as taught by Wijnands (pars. 50-51).

Claims 7, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hoizumi et al. Japanese Publication JP2009105605A in view of Hafner et al. US PGPUB 2009/0229900. (It is noted that the Hoizumi citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 7, Hoizumi does not explicitly disclose wherein the control means is further configured to determine a predicted duration of the period in which charging of an energy storage means of the vehicle by an external charging means is performable.  
However, Hafner discloses a vehicle battery management system wherein the control means is further configured to determine a predicted duration of the period in which charging of an energy storage means of the vehicle by an external charging means is performable [pars. 16, 35, 37 & 44; fig. 3, step 274; the expected time a PHEV is to be connected to the grid (an external charging means) is predicted].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hoizumi to further include  wherein the control means is further configured to determine a predicted duration of the period in which charging of 
Regarding claim 18, Hoizumi discloses wherein the predicted state of charge of the energy storage means at the end of the period is based on an estimate [pars. 5, 26-27 & 28, the predicted level is based on the current state and any subtractions/additions (charge/discharge), though no charging is disclosed as being performed].
Hoizumi does not explicitly disclose an increase in charge by charging the energy storage means during the period.
However, Hafner discloses a vehicle battery management system wherein an increase in charge by charging the energy storage means during the period [pars. 16-17, 35, 37 & 44; a PHEV is charged while connected to the grid (an external charging means), this charge is used to determine the future SOC].	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hoizumi to further include an increase in charge by charging the energy storage means during the period for the purpose of ensuring that the vehicle’s battery is charged by the time it is to be driven again, as taught by Hafner (par. 44).
Regarding claim 27, Hoizumi does not explicitly disclose further comprising determining a predicted duration of the period in which charging of an energy storage means of the vehicle by an external charging means is performable, wherein the based on an estimate of increase in charge by charging the energy storage means during the period.
However, Hafner discloses a vehicle battery management system which determines a predicted duration of the period in which charging of an energy storage means of the vehicle by an external charging means is performable  [pars. 16, 35, 37 & 44; fig. 3, step 274; the expected time a PHEV is to be connected to the grid (an external charging means) is predicted], wherein the predicted state of charge of the energy storage means at the end of the period is based on an estimate of increase in charge by charging the energy storage means during the period [pars. 16-17, 35, 37 & 44; a PHEV is charged while connected to the grid (an external charging means), this charge is used to determine the future SOC].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hoizumi to further include determining a predicted duration of the period in which charging of an energy storage means of the vehicle by an external charging means is performable, wherein the predicted state of charge of the energy storage means at the end of the period is based on an estimate of increase in charge by charging the energy storage means during the period for the purpose of ensuring that a desired state of charge will exist when necessary, while allowing the battery to be used to power other loads, as taught by Hafner (pars. 15-18). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859